[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT                      FILED
                       ________________________          U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                               October 1, 2008
                              No. 07-14114                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                   D.C. Docket No. 06-00043-CR-WCO-2

UNITED STATES OF AMERICA,


                                                                Plaintiff–Appellee,

                                    versus

JOHNNY CLAUDE SLATON,
a.k.a. Johnny Claude Cooper,
a.k.a. Johnny Cooper, etc.,

                                                          Defendant–Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                               (October 1, 2008)

Before CARNES, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:
         Johnny Slaton appeals his low-end, guideline range 188-month sentence for

being a felon in possession of a firearm. At sentencing, Slaton requested that the

district court exercise its authority to impose a sentence that would run concurrent

to his undischarged state court sentence pursuant to U.S.S.G. § 5G1.3, but the

district court refused to designate the sentence as concurrent or consecutive based

on its conclusion that the Bureau of Prisons, not the court, was authorized to make

the determination and that § 5G1.3 did not apply. As imposed, Slaton’s sentence

runs consecutive to his state court sentence by statute.

         Having reviewed the record and the briefs of the parties, we conclude that

the district court erred in its failure to recognize its authority to impose Slaton’s

sentence as running concurrent to his state sentence under 18 U.S.C. § 3584 and in

its refusal to consider subparagraph (c) of § 5G1.3 in fashioning Slaton’s sentence.

Under § 3584, the district court may order multiple terms of imprisonment

imposed at different times to run concurrently. 18 U.S.C. § 3584(a). In

determining whether to impose a concurrent or consecutive sentence, the district

court must consider the factors set forth in 18 U.S.C. § 3553(a), which incorporate

U.S.S.G. § 5G1.3. See United States v. Ballard, 6 F.3d 1502, 1505–06 (11th Cir.

1993).

         Accordingly, we vacate Slaton’s sentence and remand his case to the district



                                            2
court for resentencing.

VACATED AND REMANDED.




                          3